Citation Nr: 1537558	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of pneumonia, emphysema, status post-thoracentesis, right thoracotomy with decortication, and placement of chest tubes, (lung disorder), prior to February 18, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of pneumonia, emphysema, status post-thoracentesis, right thoracotomy with decortication, and placement of chest tubes, (lung disorder), from to February 18, 2010


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  While the Vetera has relocated to North Carolina during the course of his appeal, it appears that the RO in Roanoke, Virginia maintains jurisdiction.  The Board has previously remanded this case for further development in December 2009, September 2010, September 2011, May 2012, and July 2014.  The case is now back before the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2009.  

The Board notes that the Veteran changed representation to the Veterans of Foreign Wars of the United States in March 2015.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 



FINDING OF FACT

For the entire period on appeal, the Veteran's lung disorder was manifested by FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71- to 80- percent, or; DLCO (SB) 66- to 80- percent predicted.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 10 percent, but no higher, for a lung disorder, have been met for the entire appeals period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.114, 4.97, Diagnostic Code 6899-6604.


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for a lung disorder.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for this disability.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  The Veteran has not identified any additional outstanding records that are relevant to the issue being decided herein.  

The Veteran was afforded a VA examination in February 2010, which the Board previously found to be inadequate.  However, the Veteran was then afforded another VA examination in November 2011 with addendum opinions supplemented in June 2012 and September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 VA examination along with the June 2012 and September 2014 addendum opinions are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  

The Board also finds that there has been substantial compliance with the prior July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its July 2014 remand, the Board requested that the AOJ obtain an addendum VA medical opinion, which would fully comply with its prior May 2015 remand directives.  This opinion was obtained in September 2014 and is associated with the claims file.    

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in March 2009.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, explained the elements of an increased rating evaluation claim, noted the reason the claim was previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran was initially assigned a noncompensable evaluation from July 6, 2006, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6899-6824, for a respiratory disorder analogous to a chronic lung abscess.  During the pendency of the appeal, the Veteran was then granted a 10 percent evaluation from February 18, 2010, under 38 C.F.R. § 4.97, Diagnostic Code 6899-6604, for a respiratory disorder analogous to chronic obstructive pulmonary disease.  The Veteran contends that he is entitled to an increased rating for the entire period on appeal as his lung disorder is manifest by symptoms more severe than what his current disability evaluations reflect.

As a threshold matter, the rating criteria for respiratory conditions were amended, effective October 6, 2006, after the Veteran filed his claim for service-connection in June 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006) (presently codified at 38 C.F.R. § 4.96).  The Board notes, however, that the change in regulations did not alter the specific criteria listed in the applicable Diagnostic Codes 6824 or 6604.  Rather, the new regulation, in pertinent part, clarifies how the evaluation criteria are applied, including when a pulmonary function test (PFT) is required to evaluate the disability and when to apply pre-bronchodilator values for rating purposes.  Specifically, the post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, the revised regulations specify that post-bronchodilator results are generally required, and if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(4), (5).  Therefore, for the purposes of rating the Veteran's disability in this case, the actual criteria following the amendment remain unchanged, and there is no initial issue to resolve as to whether the version most favorable to the Veteran was applied in the initial adjudication of the claim.  Throughout this decision, where available, both pre- and post-bronchodilator data are included and were considered consistent with the regulations discussed above in reaching the Board's decision.

The Board next notes that the Veteran was initially evaluated under Diagnostic Code (DC) 6824, which indicates that a 100 percent is warranted for bacterial infections of the lung with active symptoms such as fever, night sweats, weight loss, or hemoptysis.  DC 6824 also states that when the disease process is inactive, residuals shall be evaluated under the diagnostic code that most accurately reflects its nature; depending on the specific findings, residuals are to be rated as interstitial lung disease, restrictive lung disease, or when obstructive lung disease is the major residual, as chronic bronchitis.

The Appeals Management Center, in its February 2011 rating decision, determined that a different rating was more appropriate and rated the Veteran under DC 6604, for a lung disorder analogous to chronic obstructive pulmonary disease.  Under DC 6604, a 10 percent rating is warranted with FEV-1 of 71- to 80- percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB)) of 66- to 80-percent predicted.  A 30 percent rating is warranted for such disease with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted with FEV-1 less than 40-percent predicted, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO) (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale, or; right ventricular hypertrophy, or; pulmonary hypertension, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

Review of the Veteran's VA medical records show that the Veteran was treated for symptoms such as cough, congestion, rib pain, and back pain upon deep breathing in May 2007 and August 2007.  However, such symptoms were diagnosed as the common cold and lumbar strain.  Medical records from the Veteran's private doctor at Salem Family Practice Gateway, then shows that the Veteran reports no chest pain or shortness of breath at appointments in December 2007, July 2008, February 2009, and August 2009.

The Veteran underwent a VA examination in connection with his claim in February 2010.  While the Board later found that this examination was inadequate to fully evaluate the Veteran's lung disorder, pulmonary function testing (PFT) was performed at that time and results from this test are relevant and adequate to begin addressing the Veteran's symptoms.  The 2010 VA examiner opined that the PFT results were essentially normal, however, the Veteran's FEV-1/FVC readings were 74 percent for both pre- and post-bronchodilator readings.  As a result of this PFT, the RO increased the Veteran's evaluation to 10 percent from the date of the PFT, February 18, 2010.

Based on the evidence above, the Board finds that the Veteran is entitled to a disability rating of 10 percent for the period from July 6, 2006 to February 18, 2010. In this regard, the Board notes that the evidence of record shows that the Veteran was not afforded a VA examination in connection with his claim for increase until February 2010.  At that time, he was afforded a PFT. While there are no objective findings between July 6, 2006 and February 18, 2010 that definitely show the Veteran had compensable symptoms for his lung disorder, nor are there actual PFT results of record for that time period.  The Board finds that it is reasonable to assume that the Veteran's lung disorder would have showed such results since July 2006.  The Board has based this finding on the Veteran's consistent testimony regarding his lung disorder.  Additionally, there is no evidence of record specifically contradicting the results of the Veteran's 2010 PFT report for that time period.  Therefore, the Board finds that a 10 percent disability rating is warranted for the Veteran's lung disorder for the entire appeals period.  38 C.F.R. § 4.97, Diagnostic Code 6899-6604.  However, an initial evaluation in excess of 10 percent for a lung disorder is not for application at any time during the relevant appeals period.

As above, the evidence of record on or prior to February 18, 2010, does not show that the Veteran had PFT readings beyond a FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.

The Veteran then underwent another VA examination in November 2011.  At that time, the Veteran was diagnosed with a history of pneumonia with complete recovery status post thoracotomy and decortication.  The examiner noted that the Veteran's lung disorder did not require use of any medication or oxygen.  He performed another PFT at that time and reported that the Veteran's test results were normal and showed no evidence of obstructive or restrictive lung disease or disorder.  The Board notes that such test results were transcribed into the November 2011 examination report with what appears to be a typographic error, however, the actual PFT report is also associated with the claims file and shows both pre- and post- bronchodilator test results as follows: an FEV-1 reading of 89 percent pre- bronchodilator and 101 percent post- bronchodilator and an FEV-1/FVC of 69 percent pre- bronchodilator and a 73 percent post- bronchodilator.  DLCO testing was not completed as it was not indicated for the Veteran's condition and exercise testing was also not performed.  The examiner then opined that the Veteran's lung disorder did not impact the Veteran's ability to work.  He noted that the Veteran was working daily and walking a good part of the day.  Although the Veteran reported some residual shortness of breath and persistent cough, which remained stable, since 2000, it was not incapacitating to the degree that it would interfere with his ability to work.

The Board notes that the November 2011 VA examiner also opined that the Veteran's condition was more analogous to restrictive lung disease of mild degree secondary to thoracotomy and decortication manifest by decreased exercise tolerance noted after his surgery.  However, the doctor who reviewed the Veteran's PFT, which was performed in connection with this 2011 examination, reported findings of mild reversible airways obstruction, new from February 2010.

The Board notes that following the November 2011 VA examination, it remanded the Veteran's claims to the AOJ, directing that an addendum be added to the November 2011 examination report in order to clarify whether outpatient oxygen therapy was performed, to state whether the Veteran had experienced acute respiratory failure, and to provide an explanation as to why exercise testing had not been performed.  An addendum opinion from the same examiner who performed the November 2011 examination was obtained in June 2012.  In that 2012 addendum opinion, the VA examiner reported that exercise testing had not been performed as the medical history reported by the Veteran at the November 2011 examination was clear and reliable as to his functional capacity, such that exercise testing was not indicated or necessary.  He then noted that the Veteran had not required outpatient oxygen therapy since recovery and did not use oxygen therapy currently, or at any time.

The Board then remanded the Veteran's claim for another addendum opinion, as it found that the June 2012 medical opinion did not address whether the Veteran had experienced acute respiratory failure.  A second addendum opinion was then obtained in September 2014.  The 2014 VA examiner opined that there was no evidence of respiratory failure occurring due to the Veteran's pneumonia residuals or any other condition.  She then determined that the Veteran had no history of respiratory failure.

Review of the Veteran's medical records and PFTs show that the Veteran has not been shown to have readings of FEV-1 of 71- to 80- percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) of 66- to 80-percent predicted, or equivalent functional impairment, for any time period.  The 2010 and 2011 PFT measurements are entirely consistent with the criteria for a 10 percent evaluation.  Additionally, there is no indication from the other medical evidence of record that the Veteran's symptoms qualified him for an increased rating at any time during the appeals period.  In summary, the evaluation assigned is consistent with the findings on examination and contemplate the Veteran's complaints of shortness of breath and some coughing.

Moreover, the Veteran has not been shown to have cor pulmonale, pulmonary hypertension, right ventricular hypertrophy, acute respiratory failure, or the requirement of outpatient oxygen therapy contemplated by the 100 percent rating criteria in DC 6604.  

The Board also notes that an additional component of the 60 and 100 percent rating criteria under DC 6604, including the results of a maximum exercise capacity test.  In this instance, there are no expressly stated results of a maximum exercise capacity test on VA examination.  However, the November 2011 VA examination reveals that while the Veteran does report some shortness of breath, it is not incapacitating and does not limit his ability to work.  In a June 2012 addendum opinion, the examiner noted that the Veteran's reported symptoms revealed that exercise testing was not indicated or necessary.   Additionally, where a maximum exercise capacity test is not of record, the relevant rating provisions instruct to evaluate the disability on alternative criteria.  See 38 C.F.R. § 4.96(d)(1)(i) ; see also 71 Fed. Reg. at 52,458.  As such, an increase evaluation for the Veteran's lung disorder under DC 6604 or 6824 is not warranted.

The Board does note that the November 2011 VA examiner opined that the Veteran's lung disorder was more analogous with restrictive lung disease.  However, the Board first notes that spirometry testing performed in connection with the 2011 VA examination showed mild airway obstruction, new from February 2010.  Thus, DC 6604 appears to be the proper diagnostic code for the Veteran's disorder.  Further, the Board notes that the General Rating Formula for Restrictive Lung Disease is essentially identical to the rating criteria for chronic obstructive pulmonary disease.  Under the General Rating Formula for Restrictive Lung Disease, a 10 percent rating is warranted with FEV-1 of 71- to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB)) of 66- to 80-percent predicted.  A 30 percent rating is warranted for such disease with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted with FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted with FEV-1 less than 40-percent predicted, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO) (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale, or; pulmonary hypertension, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

As previously discussed, that Veteran's PFT results do not show FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent predicted.  The Veteran's November 2011 VA examination also found no evidence of restrictive lung disease, to include pneumothorax, and sarcoidosis was also not found.  The medical evidence of record also indicates that the Veteran has not been diagnosed with gunshot wounds of the pleural cavity, pleurisy with empyema, or sleep apnea.  Thus, even evaluating the Veteran under the General Rating Formula for Restrictive Lung Disease does not result in a disability evaluation in excess of 10 percent for the Veteran.  

The Board also notes that no other Diagnostic Code (DC) used for evaluating lung/respiratory disorders under 38 C.F.R. § 4.97 appear applicable.   The Veteran does have scars as a result of his lung disorder; however, these scars were evaluated and adjudicated separately in a May 2010 rating decision.  The Board notes that the Veteran did not appeal this decision and these scars are not currently before the Board.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not warrant any higher staged ratings, as the disability has remained essentially the same throughout the appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lung disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms".

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, including some coughing and dyspnea after exercising. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lung disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

 Lastly, the Board finds that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) was not raised by the Veteran or evidence of record.  Indeed, the Veteran reported that he was working daily at his November 2011 VA examination. Therefore, the Board finds that the issue of entitlement to TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial evaluation of 10 percent disabling, but no more, is granted for the entire appeals period.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


